November 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   ANTHONY M. WOOD D/B/A THE PEOPLE’S AIR CONDITIONING &
                HEATING COMPANY, Appellant

NO. 14-13-00990-CV                       V.

   PYRAMID COMMUNITY DEVELOPMENT CORPORATION, Appellee
              ________________________________

       This cause, an appeal from the judgment non obstante veredicto in favor of
appellee Pyramid Community Development Corporation, signed October 17, 2013,
was heard on the transcript of the record. We have inspected the record and find
that the trial court erred. We therefore order the judgment of the court below
REVERSED and RENDER judgment reinstating the jury’s verdict in favor of
appellant Anthony M. Wood d/b/a The People’s Air Conditioning & Heating
Company for damages in the amount of $202,000.00 and attorney’s fees in the
amount of $16,178.75. We further REMAND to the trial court below for the
limited purpose of calculating and awarding pre- and post-judgment interest as
allowed by law.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Pyramid Community Development Corporation.

      We further order this decision certified below for observance.